Case 2:20-cv-10710-RGK-AS Document 38 Filed 06/14/21 Page 1 of 3 Page ID #:1218




   1 Peter S. Veregge, No. 155,769
        pveregge@@cislo.com
   2 Mark D. Nielsen, No. 210,023
        mnielsen@cislo.com
   3 CISLO & THOMAS LLP
     12100 Wilshire Boulevard, Suite 1700
   4 Los Angeles, California 90025
     Telephone: (310) 451-0647
   5 Telefax: (310) 394-4477
   6 Attorneys for Defendants
     BLIZZARD ENERGY INC. and
   7 FRANZISKA SHEPARD
   8
   9                     UNITED STATES DISTRICT COURT
  10                    CENTRAL DISTRICT OF CALIFORNIA
  11
  12 BERND SCHAEFERS,                   ) Case No. 20-cv-10710-RGK (ASx)
  13                                    )
             Plaintiff,                 ) [Hon. R. Gary Klausner]
  14                                    )
                                        )
  15         vs.                        ) [PROPOSED] JUDGMENT
                                        )
  16                                    )
       BLIZZARD ENERGY INC., a Kansas )
  17   corporation, FRANZISKA SHEPARD, )
       and DOES 1 through 5, inclusive, )
  18                                    )
                    Defendant(s).       )
  19                                    )
                                        )
  20                                    )
                                        )
  21                                    )
                                        )
  22
  23
  24
  25
  26
  27
  28
                                                                      Case 2:20-cv-10710-RGK-AS Document 38 Filed 06/14/21 Page 2 of 3 Page ID #:1219




                                                                                            1                                                      [PROPOSED] JUDGMENT
                                                                                            2               The claims of plaintiff Bernd Schaefers’ (“Schaefers”) complaint (ECF No. 1)
                                                                                            3 were challenged in the motion to dismiss of defendants Blizzard Energy, Inc. and
                                                                                            4 Franziska Shepard (“Defendants”) (ECF No. 25), Hon. R. Gary Klausner, District
                                                                                            5 Judge presiding. On May 28, 2021, having reviewed the fully briefed arguments and
                                                                                            6 evidence of the parties, the Court issued Civil Minutes granting Defendants’ Motion
                                                                                            7 to Dismiss (ECF No. 33).
                                                                                            8
                                                               Facsimile: (310) 394-4477




                                                                                            9               IT IS ORDERED AND ADJUDGED that plaintiff Schaefers take nothing in
                                                                                           10 this Court as to his claims against Defendants, that this action be dismissed, and that,
                                                                                           11 for purposes of this action, in this Court, Defendants are the prevailing parties on all
CISLO & THOMAS LLP


                                          Los Angeles, California 90025




                                                                                           12 of Schaefers’ claims against Defendants.
                                            12100 Wilshire Boulevard
            A ttorneys at Law




                                                                                           13
                                                  www.cislo.com
                                                   SUITE 1700




                                                                                           14
                          Telephone: (310) 451-0647




                                                                                           15
                                                                                           16
                                                                                                        June 14
                                                                                                 Date: _______________, 2021
                                                                                           17                                                                   Hon. R. Gary Klausner
                                                                                           18                                                                   United States District Judge
                                                                                           19
                                                                                                \\SRV-SQL\TMDocs\21-43678\Proposed Judgment docx
                                                                                           20
                                                                                           21
                                                                                           22
                                                                                           23
                                                                                           24
                                                                                           25
                                                                                           26
                                                                                           27
                                                                                           28

                                                                                                                                                            2
Case 2:20-cv-10710-RGK-AS Document 38 Filed 06/14/21 Page 3 of 3 Page ID #:1220




   1                                       PROOF OF SERVICE
   2
               I am over the age of eighteen (18) years, employed in the State of California, and not a party
   3   to the above-entitled action. My business address is 2829 Townsgate Road, Suite 330, Westlake
       Village, CA 91361.
   4
   5          On June 11, 2021, I served:

   6                  [PROPOSED] JUDGMENT
   7          addressed as follows to:
   8                                  BERND SCHAEFERS
   9                                  202 Monte Cristo Place
                                      Cambria, California 93428
  10                                  Telephone: (323)493-4227
                                      Email: berniebkscambria@outlook.com
  11
  12          BY MAIL: I am readily familiar with the Firm’s practice of collecting and processing
              correspondence for mailing. Under that practice, it would be deposited with the United
  13          States Postal Service on the same day with a postage thereon fully prepaid at Santa Monica,
              California, in the ordinary course of business. I am aware that, on the motion of the party
  14          served, service is presumed invalid if the postal cancellation date or postage meter date is
  15          more than one (1) day after the date of deposit for mailing shown on this proof of service.

  16          BY ELECTRONIC MAIL: I caused a copy of such document to be sent via electronic
              mail to the office(s) of the addressee(s) at the email number(s) shown above.
  17
              BY PERSONAL SERVICE: I caused such envelope to be delivered by hand to the
  18
              person(s) identified above.
  19
              I declare, under penalty of perjury under the laws of the United States that the foregoing is
  20 true and that I am employed in the office of a member of the Bar of this Court at whose direction
  21 the service was made.
  22          Executed on June 11, 2021, at Westlake Village, California.

  23
                                                                      /s/Desiree Anderson
  24                                                                 Desiree Anderson
  25
  26
  27
  28
